 

IN THE UNITED STATES DISTRICT COURT Fi LE LD
FOR THE DISTRICT OF MONTANA OCT 22 2019
BILLINGS DIVISION
, Clerk, U S District Court

District Of Montana

Billings
WORLDWIDE MACHINERY LTD.
d/b/a WORLDWIDE MACHINERY Case No. CV 19-81-BLG-SPW
PIPELINE DIVISION,
Plaintiff, ORDER ENTERING
DEFAULT JUDGMENT
vs.

CHAZNLINE CONSTRUCTION,
INC.,

Defendant.

 

 

Before the Court is Plaintiff Worldwide Machinery Ltd.’s (Worldwide)
motion for entry of default judgment. (Doc. 7.) For the following reasons, the Court
grants Worldwide’s motion and enters a default judgment in its favor against
Defendant Chaznline Construction, Inc. (Chaznline).

I. Background

Worldwide filed a complaint against Chaznline alleging breach of contract
and account stated (Counts J and II), or in the alternative, unjust enrichment (Count
III). (Doc. 1 at J 16-31.) Worldwide is a Texas company with its principal place
of business in Colorado. (/d. at | 1.) Upon Worldwide’s information and belief,
Chaznline is a Montana corporation with its principal place of business in Sidney,

Montana. (/d. at J 2.)
Worldwide and Chaznline entered into a written rental contract (the
“Contract”) where Worldwide agreed to provide Chaznline a 2015 Superior SPD
160 Padding Machine (the “Machine”). (/d. at ]5, 1-1.) The Contract required
Chaznline to pay Worldwide $25,000 for each four-week period it rented the
Machine. It also required Chaznline to pay: 1) any damage to the Machine while it
was in use; 2) fuel surcharges in the event the Machine was not returned with a full
tank of gas; 3) freight mobilization; 4) an interest charge of 1.5% per month added
to any invoice more than 30 days overdue; and 5) reasonable attorneys’ fees and
expenses in the event Worldwide needed to initiate legal proceedings to collect
unpaid amounts under the Contract. (Id. at J] 6-9, 1-1.)

Chaznline rented the Maching for six four-week periods, accruing $150,000
in rental charges. (Doc. 1 at J 10, 1-1, 1-2.) While renting the Machine, Chaznline
ordered replacement parts from Worldwide totalling $861.89. (Doc. 1 at J 11, 1-2
at 9.) When Chaznline returned the Machine, the Machine did not have a full tank
of gas, and Worldwide assed fuel charges of $137.50. (Doc. 1 at ¥ 12, 1-2 at 5.)
Worldwide also charged Chaznline $1,249.02 for necessary repairs after the
Machine’s return. (Doc. 1 at { 13, 1-2 at 7.) In total, Worldwide charged Chaznline
$160,383.41. (Doc. 1 at 14.) Chaznline never objected to this amount. (Jd. at

{ 25.) Chaznline sent Worldwide a payment for $79,136.25, but it failed to pay the
remainder. (/d. at 115.) Worldwide therefore filed a complaint for the amount
Chaznline still owed: $81,247.16. (Id. at J 15.)

On September 8, 2019, Worldwide successfully served the complaint with a
summons on Chaznline by delivering it to Chaznline’s Vice President in Fairview,
Montana. (Docs. 3, 8 at J] 5-6.) The summons advised Chaznline it had 21 days to
respond and if it failed to do so, a judgment of default would be entered against it.
(Doc. 2.) Chaznline failed to respond. On October 7, 2019, Worldwide filed a
motion for entry of default (Doc. 4), the Clerk entered default against Chaznline
(Doc. 6), and Worldwide then filed the instant motion for default judgment (Doc. 7).
Worldwide states Chaznline now owes it $84,343.16 ($81,247.16 plus $2,631 in
attorneys’ fees and $465 in costs and disbursements). (Doc. 7 at ff 10-11.)

IJ. Legal Standard

Upon entry of default, the factual allegations of the complaint, except those
relating to the amount of damages, are taken as true. TeleVideo Sys., Inc. v.
Heidenthal, 826 F.2d 915, 918 (9th Cir. 1987).

III. Discussion

The Court’s jurisdiction over this action is proper because there is complete
diversity of the parties and the amount in controversy exceeds $75,000. 28 U.S.C.

§ 1332. Venue is proper in the Billings Division of the United States District Court
for the District of Montana since Chaznline’s principal place of business is in Sidney,
Montana. § 1391(b)(1).

Fed. R. Civ. P. 55(b)(2) governs applications to the Court for default
judgment. The Court’s decision whether to enter a default judgment is discretionary.
Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). In making the determination,
the Court considers the following factors:

(1) the possibility of prejudice to the plaintiff,

(2) the merits of plaintiff's substantive claim,

(3) the sufficiency of the complaint,

(4) the sum of money at stake in the action,

(5) the possibility of a dispute concerning material facts,

(6) whether the default was due to excusable neglect, and

(7) the strong policy underlying the Federal Rules of Civil Procedure

favoring decisions on the merits.

NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 616 (9th Cir. 2016) (quoting
Eitel v. McCool, 782 F.2d 1470 (9th Cir. 1986)).

Worldwide has demonstrated it is entitled to a default judgment in its favor.
Chiefly, Chaznline has failed to appear at any point during the instant litigation.
Under the first factor, that failure to appear prejudices Worldwide’s “ability to
pursue its claims on the merits and seek recovery of damages.” See ME2
Productions, Inc. v. Sanchez, 2018 WL 1763514, at *1 (D. Nev. Apr. 12, 2018).

The second and third factors weigh in Worldwide’s favor: the complaint

sufficiently states claims for breach of contract and account stated (and unjust
enrichment in the alternative). According to the well-pleaded facts in Worldwide’s
complaint, it is clearly entitled to damages for its claims.

The fourth factor compares the amount at stake to the seriousness of the
defendant’s conduct. PepsiCo, Inc. v. California Sec. Cans, 238 F. Supp. 2d 1172,
1176 (C.D. Cal. 2002). The amount at stake here is precisely proportional to
Chaznline’s conduct—Worldwide seeks only damages based on the parties’
Contract and the invoices it sent Chaznline.

Fifth, the Court takes Worldwide’s well-pleaded factual allegations as true,
except those relating to damages. See Video Sys., Inc. v. Heidenthal, 826 F.2d at
918. Taking Worldwide’s allegations as true, there is no possibility for a dispute of
material fact as to whether Chaznline breached the parties’ Contract, owes an
amount under an account stated, or in the alternative, was unjustly enriched at
Worldwide’s expense. Worldwide has likewise provided _ sufficient
documentation—including the parties’ Contract, invoices it sent to Chaznline, and
affidavits from Worldwide’s counsel and its assistant credit manager—for the Court
to determine Worldwide’s damages.

Sixth, there is no indication that Chaznline’s failure to appear was the result
of excusable neglect. Worldwide properly served the complaint and summons on

Chaznline, and Chaznline has failed to respond.
Finally, the Court must consider the policy favoring decisions on the merits.
While public policy generally favors a disposition on the merits, default judgment is
proper where a defendant fails to appear and defend a case. See ME2 Productions,
Inc., 2018 WL 1763514, at *3; PepsiCo, Inc., 238 F. Supp. 2d at 1177. Chaznline’s
failure to appear simply precludes a decision on the merits. Accordingly, the Court
finds each factor weighs in favor of granting default judgment in Worldwide’s favor.
The Court also finds Worldwide has shown it is entitled to the damages it requests.

IT IS HEREBY ORDERED

1. Worldwide’s Motion for Entry of Default (Doc. 7) is GRANTED.

2. The Clerk of Court shall enter judgment in favor of Worldwide and against

Chaznline in the following amounts:
a. $81,247.16 for the Contract balance and interest due;
b. $2,631.00 for attorneys’ fees;
c. $465.00 for costs;
d. and, until the judgment is satisfied, any post-judgment interest to
which Worldwide is entitled under law and pursuant to the parties’

Contract.

de.
DATED this 2.2 day of October 2019.

SUSAN P. WATTERS
United States District Judge

 
